[Cite as In re Disqualification of O’Donnell, 137 Ohio St.3d 1242, 2013-Ohio-5762.]




                      IN RE DISQUALIFICATION OF O’DONNELL.
                                  THIMMES v. TANEFF.
       [Cite as In re Disqualification of O’Donnell, 137 Ohio St.3d 1242,
                                    2013-Ohio-5762.]
Judges—Affidavits of disqualification—R.C. 2701.03—Disqualification not
        warranted solely because a local attorney is a party in the action—
        Affidavit denied.
                  (No. 13-AP-110—Decided November 22, 2013.)
ON AFFIDAVIT OF DISQUALIFICATION in Franklin County Court of Common Pleas
                                Case No. 13-CV-007921.
                                ____________________
        O’CONNOR, C.J.
        {¶ 1} Plaintiff Karen G. Thimmes has filed an affidavit with the clerk of
this court under R.C. 2701.03 seeking to disqualify Judge Colleen O’Donnell and
all other Franklin County judges from presiding over any further proceedings in
case No. 13-CV-007921, a legal-malpractice action pending in the Court of
Common Pleas of Franklin County.
        {¶ 2} Thimmes claims that defendant Thomas Taneff is an attorney who
is “personally known” by Judge O’Donnell and other Franklin County judges and
that disqualification is therefore necessary to avoid any appearance of
impropriety. Judge O’Donnell has responded in writing to Thimmes’s affidavit,
stating that she has no personal knowledge of any party in the case and affirming
that she can fairly and impartially preside over the matter.
        {¶ 3} Contrary to Thimmes’s contention, the fact that a local attorney is
a party in an action does not create an appearance of impropriety mandating the
sitting judge’s removal, unless the judge’s relationship with that particular lawyer
                           SUPREME COURT OF OHIO




justifies disqualification. See In re Disqualification of Panagis, 74 Ohio St.3d
1213, 657 N.E.2d 1328 (1989).      Here, Judge O’Donnell denies having any
personal knowledge of Taneff, and Thimmes has not offered any evidence
establishing a connection between Judge O’Donnell and Taneff.
       {¶ 4} Accordingly, the affidavit of disqualification is denied. The case
may proceed before Judge O’Donnell.
                         ________________________




                                       2